department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- -------------------- telephone number ---------------------- refer reply to cc psi plr-126453-14 date date internal_revenue_service number release date index number --------------------------------------------------- --------------------------------------------------------- ----------------- ------------------------ ----------------- ------------------------------------ in re ------------------------------------------- ----------------------------------------------- legend cooperative -------------------------------------------------------------------------------------- ------------------------------------------------------------------------------- -------------------------------------------- state a ------- dear ----------------- this is in response to a request for a ruling dated date submitted on behalf of cooperative by your authorized representative the ruling concerns the application of cooperative tax law to the transaction described below cooperative is a rural telephone cooperative organized in the state a in -------- since that time it has provided telecommunication services to rural residents in its state a exchanges cooperative has operated on a cooperative basis by returning net_earnings to its patrons on a patronage basis in ------- cooperative applied for and received tax plr-126453-14 exemption under sec_501 however cooperative lost its exempt status under c and has been filing as a taxable cooperative cooperative provides telecommunications services to rural customers in state a its services include telecommunications exchange and local access services long distance services internet services video services wireless communications and telecommunications equipment sales cooperative’s management and board_of directors identified internal and external pressures that required a change in the business model of providing telephone service to its customers these pressures included shrinking plain-old telephone service pots access lines and declining access minutes of use as customers migrated to mobile cellular services competition from cellular providers within the exchange area and the loss of pots lines required investment in new technologies for its customers including advanced mobile telecommunication services additional spectrum provide to in ------- cooperative purchased the spectrum at issue at such time cooperative fully intended to use the spectrum in support of future telecommunication services for communications_services would be primarily wireless services its members cooperative saw the next generation demand to in ------- cooperative determined that the spectrum did not meet its strategic objectives the spectrum had certain build-out requirements beginning in -------- for use of the spectrum the cashflow and other management requirements to complete the build-out were not considered an effective use of cooperative’s resources the build- out along with other considerations listed below led to the decision that the spectrum should be sold cooperative was forced to sell the spectrum because of i unanticipated inadequacy of the spectrum ii the onerous time constraints on the use of such spectrum and iii the assessment that services provided over wireless spectrum require a much larger scale than what cooperative was capable of providing specifically cooperative reviewed its business needs and determined that it had insufficient ----- mhz spectrum ---- mhz to provide over -- mbps fixed service to customers and that speed would be less if a large number of customers were ultimately served in ------- cooperative intends to sell its interest in the spectrum at issue to an unrelated third party the third party is capable of providing the necessary wireless services to its cooperative members the sale is pending fcc approval based on the forgoing cooperative request a ruling that plr-126453-14 cooperative’s gain on sale of cellular-phone non-utilized spectrum which was purchased for the purpose of meeting existing patrons’ service demands and potentially expanding its cellular-phone service to new patrons of cooperative qualifies as patronage-sourced income sec_501 of the code contemplates that rural_cooperative telephone_companies may qualify as tax-exempt organizations as the telephone business has developed however very few rural telephone cooperatives now qualify for this exemption cooperative falls into this category and thus is a non-profit but taxable cooperative corporation subchapter_t of the code sections provides the statutory scheme for taxing most cooperatives rural telephone cooperatives however are not governed by subchapter_t because of the exclusion provided by sec_1381 for rural telephone cooperatives when congress enacted subchapter_t in congress excluded rural telephone cooperatives in order to avoid over-regulating them and presumably to provide them with more flexible tax treatment because of the necessary services they provided to under-served parts of the country the underlying committee reports stated that cooperative corporations engaged in providing telephone service to persons in rural areas would continue to be treated the same as under prior_law see h_r rep no 87th cong 2d sess a127 s rep no 87th cong 2d sess see also revrul_83_135 1983_2_cb_149 sec_1382 and sec_1388 of subchapter_t placed new restrictions on the ability of cooperatives to deduct patronage_dividends that were allocated but not paid in many other ways however subchapter_t codified the law that existed prior to since its enactment in most of the development in the law regarding the taxation of cooperatives has occurred in cases under subchapter_t thus while the cases and rulings interpreting subchapter_t may not control the taxation of rural telephone cooperatives such as cooperative these authorities indicate the position of the service and the courts on many of the issues that do control the taxation of rural telephone cooperatives cooperatives are a unique form of business_entity which are democratically controlled by their patrons in cooperatives each member has one vote regardless of how much capital he or she contributed cooperatives are required to allocate their net margins from business done with or for their patrons back to such patrons in proportion to their patronage this return of patronage-sourced income is bound up with the basic concept of a cooperative rather than using their net_income to pay dividends to their shareholders as a regular_corporation would cooperatives pay patronage_dividends to their members based on the amount of business that the member does with the cooperative patronage_dividends are thus effectively price rebates for member- patrons see 995_f2d_101 7th cir plr-126453-14 the taxable_income of a cooperative is calculated in much the same manner as the taxable_income of a taxable corporation with one distinct difference the income of a cooperative that is attributable to business done with or for patrons is excluded from or deducted from the income of the cooperative when such income is allocated to the cooperative’s patrons at the time this patronage-sourced income is allocated or in the case of cooperatives not subject_to subchapter_t at the time it is distributed the cooperative’s patrons realize the income patronage-sourced income flows through the cooperative and is taxed only once in order for the amount_realized from the proposed sale of the spectrum to be deductible to cooperative upon allocation the amount must be patronage-sourced income ie income derived from business carried on with or for cooperative’s patrons while neither the code nor the regulations provide a clear definition of patronage- sourced income the courts have in general held that if the income at issue is produced by a transaction which is directly related to the cooperative enterprise such that the transaction facilitates the cooperative’s marketing purchasing or service activities then the income is deemed to be patronage income farmland industries industries v commissioner 78_tcm_846 acq aod citing 765_f2d_1102 675_f2d_988 8th cir 88_tc_238 87_tc_435 in revrul_69_576 1962_2_cb_166 the service provided the following analysis of what it means for income to be patronage sourced the classification of an item_of_income as from either patronage or nonpatronage sources is dependent on the relationship of the activity generating the income to the marketing purchasing or service activities of the cooperative if the income is produced by a transaction which actually facilitates the accomplishment of the cooperative's marketing purchasing or service activities the income is from patronage sources however if the transaction producing the income does not actually facilitate the accomplishment of these activities but merely enhances the overall profitability of the cooperative being merely incidental to the association's cooperative operation the income is from nonpatronage sources see also revrul_74_160 1974_1_cb_245 ruling that interest_income realized from loans made by the taxpayer was patronage source because the loans actually facilitated the accomplishment of taxpayer’s cooperative activities in that the loans enabled the taxpayer to obtain the necessary supplies for its operations the sale of the spectrum by cooperative will generate income for cooperative courts have ruled in several instances that income from corporations organized by cooperatives to conduct activities related to the cooperative business is patronage plr-126453-14 sourced in farmland industries the taxpayer a cooperative organized for the purpose of providing petroleum products to its patrons sought to have the proceeds from the disposition of its stock in three subsidiaries classified as patronage-sourced income in reaching its decision the court stated that its task was to determine whether each of the gains and losses at issue was realized in a transaction that was directly related to the cooperative enterprise or in one which generated incidental income that contributed to the overall profitability of the cooperative but did not actually facilitate the accomplishment of the cooperative’s marketing purchasing or servicing activities on behalf of its patrons t c m pincite emphasizing the need to focus on the totality of the circumstances and to view the business environment to which the income producing transaction is related the tax_court analyzed the reasons behind both the organization of the subsidiaries and their eventual disposition id pincite first it looked at whether the taxpayer’s subsidiaries were organized to perform functions related to its cooperative enterprises the subsidiaries had been organized to explore for produce and transport crude_oil the court determined that all of the subsidiaries were organized to perform functions related to the taxpayer’s business and were not mere passive investments id pincite in other cases the direct relationship between the purpose of a cooperative business and its reasons for investing in a subsidiary were found to be dispositive on the question of whether income received from the subsidiary was patronage sourced for example in astoria plywood corp v united_states a f t r 2d ustc d or the court found that the income derived by a plywood and veneer workers cooperative from the cancellation of a lease on a veneer plant was patronage sourced because the production of veneer was an integral part of the cooperative’s business in other words the reason the cooperative leased the property to begin with had nothing to do with investing in real_estate and everything to do with making veneer similarly in 410_fsupp_1100 d or the court held that the dividends received by a plywood workers cooperative from west coast adhesives a glue supplier which the cooperative helped to organize in order to supply its adhesive needs were patronage-sourced income since glue is essential for the manufacture of plywood and the arrangement to produce the glue was reasonably related to the business done with or for the cooperative’s patrons cooperative’s acquisition of the spectrum was directly related to its cooperative purpose of providing telecommunications services cooperative’s sale of the spectrum is also directly related to its cooperative business_purpose in cf industries judge posner noted in his opinion that the court was not aware of any dramatic opportunities for tax_avoidance by use of the cooperative form f 2d pincite however the court implied that a cooperative would be gaining an unfair tax advantage for its members if it were investing in businesses unrelated to its cooperative purpose and in effect running a mutual_fund for its members on the side plr-126453-14 id judge posner indicated that one type of transaction would not pass the mutual_fund test a temporary investment by a cooperative in securities id certainly if cooperative had taken its members capital and purchased a diversified portfolio of public company securities there can be no doubt that the proceeds from such a portfolio should not and would not be patronage sourced but cooperative did nothing of this sort it was an active_participant in the purchase of the spectrum which was directly related to its cooperative telecommunication services accordingly based solely on the above we rule that cooperative’s gain on sale of cellular-phone non-utilized spectrum which was purchased for the purpose of meeting existing patrons’ service demands and potentially expanding its cellular-phone service to new patrons of cooperative qualifies as patronage-sourced income this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours nicole cimino senior technician reviewer office of the associate chief_counsel passthroughs special industries
